O’Connor, J.,
dissenting.
{¶ 29} Because I believe that this case presents a unique scenario that does not provide the court with a sufficiently meaningful opportunity to explore the important legal and policy questions it implicates, I believe that the appeal should be dismissed as having been improvidently accepted.
{¶ 30} I would further hold that the court of appeals’ holding should be limited to this case and should not be cited as authority in ensuing cases, except by the parties inter se.
{¶ 31} I therefore dissent from the majority’s decision to affirm.